IN THE
                           TENTH COURT OF APPEALS

                                  No. 10-18-00227-CR

SCOTT ELDRED COALWELL,
                                                               Appellant
v.

THE STATE OF TEXAS,
                                                               Appellee



                             From the 19th District Court
                              McLennan County, Texas
                             Trial Court No. 2015-937-C1


                     SECOND ABATEMENT ORDER

       On January 6, 2020, this Court received a letter, dated December 13, 2019, from

Appellant Scott Eldred Coalwell. In his letter, Coalwell stated that he was unhappy with

his appointed appellate counsel and therefore “fired” him. Coalwell further appeared to

be seeking to waive his right to counsel pursuant to article 1.051 of the Code of Criminal

Procedure so that he, acting pro se, could voluntarily dismiss this appeal. See TEX. CODE

CRIM. PROC. ANN. art. 1.051(f)-(g); TEX. R. APP. P. 42.2(a).

       In light of Coalwell’s letter, this Court issued an abatement order on January 28,
2020. The abatement order stated:

               In light of Coalwell’s letter, we abate this cause to the trial court for
        a hearing to determine whether Coalwell intelligently wishes to (1)
        continue being represented by appointed appellate counsel or (2) represent
        himself in this appeal. If Coalwell intelligently wishes to represent himself
        in this appeal, the trial court must administer the appropriate
        admonishments under subsection g of article 1.051 of the Code of Criminal
        Procedure and determine whether Coalwell voluntarily and intelligently
        waives his right to counsel on appeal. If the trial court determines that
        Coalwell voluntarily and intelligently waives his right to counsel, the trial
        court shall require Coalwell to execute a written waiver of counsel which
        substantially complies with subsection g of article 1.051.

                The trial court shall conduct the hearing within 21 days after the date
        of this Order. The trial court clerk and court reporter shall file supplemental
        records within 35 days after the date of this Order.

               If Coalwell still wants to “withdraw” this appeal after this appeal is
        reinstated, a motion to dismiss complying with Rule of Appellate
        Procedure 42.2(a) may then be filed with this Court. See TEX. R. APP. P.
        42.2(a).

        Just after this Court issued the foregoing abatement order, Coalwell’s appointed

appellate counsel filed with this Court a motion to dismiss this appeal.                         Coalwell,

however, did not personally sign the motion.

        The Court then also received several documents from Coalwell,1 and the trial court

clerk then filed a supplemental clerk’s record. The supplemental clerk’s record contains

a “Joint Motion to Continue Abatement Hearing,” which was filed with the trial court




1The documents lack proof of service as required by the Texas Rules of Appellate Procedure. A copy of all
documents presented to the Court must be served on all parties to the proceeding and must contain proof
of service. See TEX. R. APP. P. 9.5. However, to expedite this matter, the Court implements Rule 2 to suspend
Rule 9.5’s proof-of-service requirement and forwards these documents only to the attorney of record for
the State and the attorney of record for Coalwell. See id. R. 2.

Coalwell v. State                                                                                     Page 2
clerk by Coalwell’s appellate counsel and the State’s counsel on February 7, 2020. The

joint motion states:

               In preparing for the Abatement Hearing, the undersigned State’s
        counsel learned from Assistant United States Attorney Bettina Richardson
        that Appellant was in federal custody, on trial in Cause Number SA:17-CR-
        00746 on the docket of the United States Court, San Antonio Division,
        Western District of Texas, which commenced February 3, 2020. Counsel
        further learned that, in the event of conviction, sentencing procedures
        would take approximately 4-5 months. Counsel was advised that
        Appellant could not be released to State authorities until the completion of
        those events.

                ....

               Based on the foregoing, it does not appear that an abatement hearing
        can be held with Appellant in attendance, as required by the Court of
        Appeals’ Abatement Order, for 4-5 months. Accordingly, the undersigned
        counsel present this joint motion requesting the trial court to approve and
        forward to the Honorable Tenth Court of Appeals their recommendation
        that the abatement hearing be continued until such time that the presence
        of Appellant can be procured from Federal authorities.

        Accordingly, we reinstate this appeal in order to rule on the motion to dismiss

appeal filed by Coalwell’s appointed appellate counsel. The motion to dismiss appeal is

denied because it does not comply with Rule of Appellate Procedure 42.2(a). See TEX. R.

APP. P. 42.2(a).

        Having denied the motion to dismiss appeal, we again abate this cause to the trial

court in order for this Court’s January 28 abatement order to continue to be carried out.

However, the time within which the trial court shall conduct the hearing is extended to

180 days after the date of this Order. The trial court clerk and court reporter shall file

supplemental records within 14 days after the date of the hearing.



Coalwell v. State                                                                      Page 3
        If during the time this appeal is abated, Coalwell files a motion to dismiss this

appeal that complies with Rule of Appellate Procedure 42.2(a), specifically including

Coalwell’s signature in addition to his counsel’s, the Court will reinstate this appeal and

rule on the motion as appropriate. Furthermore, as stated in this Court’s January 28

abatement order, if Coalwell still wants to “withdraw” this appeal after this appeal is

reinstated, a motion to dismiss complying with Rule of Appellate Procedure 42.2(a) may

then be filed with this Court. See id.



                                                 PER CURIAM

Before Chief Justice Gray,
       Justice Davis, and
       Justice Neill
Appeal abated
Order issued and filed February 20, 2020
RWR




Coalwell v. State                                                                    Page 4